COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
BETH WATKINS                                                                           (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                        November 18, 2022

         Renee Ramirez                                    Derek Morales
         The Law Office of Derek D. Morales,              The Law Office of Derek D.
         PLLC                                             Morales, PLLC
         800 Broadway St                                  800 Broadway
         San Antonio, TX 78215-1517                       San Antonio, TX 78215
         * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

         Brett B. Rowe
         Evans, Rowe & Holbrook
         10101 Reunion Place, Suite 900
         San Antonio, TX 78216-4175
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00097-CV
                 Trial Court Case Number:    2020-CI-06670
                 Style: Sharyn Dacbert 'Cross-Appellee'
                         v.
                         Medical Center Ophthalmology Associates, L.L.P. and Michael
                 Singer 'Cross- Appellants'

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                           Very truly yours,
                                                           MICHAEL A. CRUZ, Clerk of Court

                                                           ______________________
                                                           Cecilia Phillips
                                                           Deputy Clerk, Ext. 5-3221


         cc: Nicki Elgie (DELIVERED VIA E-MAIL)
         Ryan G. Anderson (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                     No. 04-22-00097-CV

                                    Sharyn DACBERT,
                                  Appellant / Cross-Appellee

                                               v.

  MEDICAL CENTER OPHTHALMOLOGY ASSOCIATES, L.L.P. and Michael Singer
                     Appellees / Cross- Appellants


                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-06670
                         Honorable Martha Tanner, Judge Presiding


                                        ORDER
         Appellant/cross-appellee’s second motion for an extension of time to file her responsive
brief is granted. The brief is due on or before December 5, 2022. No further extensions will be
granted absent extenuating circumstances.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court